PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4852


UNITED STATES OF AMERICA,

             Plaintiff – Appellee,

v.

PAUL GLEN HAMILTON, JR.,

             Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cr-00010-GMG-RWT-1)


Argued: December 11, 2020                                      Decided: January 22, 2021


Before WILKINSON, AGEE, and RICHARDSON, Circuit Judges.


Affirmed in part and vacated and remanded in part by published opinion. Judge Wilkinson
wrote the opinion, in which Judge Agee and Judge Richardson joined.


ARGUED: Kristen Marie Leddy, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Martinsburg, West Virginia, for Appellant. Kimberley DeAnne Crockett, OFFICE OF
THE UNITED STATES ATTORNEY, Martinsburg, West Virginia, for Appellee. ON
BRIEF: William J. Powell, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Wheeling, West Virginia, for Appellee.
WILKINSON, Circuit Judge:

       In July 2019, Paul Glenn Hamilton, Jr., pled guilty to one count of possession of

child pornography under 18 U.S.C. § 2252A(a)(5)(B), (b)(2). He was sentenced to ten

years of incarceration to be followed by a lifetime of supervised release. In this appeal, he

challenges three of the special conditions of his supervised release. With one exception,

we reject those challenges.

                                             I.

       The record in this case reflects the disturbing manipulation and brutal sexual

exploitation of a fourteen-year-old girl, A.C., by a twenty-three-year-old man. Hamilton

met A.C. online and corresponded with her for nine months before meeting her in person.

He admitted to police that, soon after he started messaging her, he realized that she was

fourteen years old but said that he was okay with her young age. During that time,

Hamilton directed her to send him sexually explicit photographs of herself and instructed

her in performing sexual conduct. Hamilton also sent her nude videos of himself. A search

of his phone revealed fifty-three photographs and twenty-six videos of A.C. that were

sexually explicit.

       On September 11, 2018, at Hamilton’s direction, A.C. took a Lyft from her home in

West Virginia to Hamilton’s house in Maryland. During the hour-and-a-half drive, A.C.

was on the phone giving a road-by-road accounting of the route. Hamilton directed her to

be dropped off a few houses down from his residence, so as not to alert his parents with

whom he was living. Hamilton hid her in his closet for several hours until his parents left

the house and raped her twice before taking her into Virginia on the way to South Carolina.

                                             2
During the trip, Hamilton took her cell phone, so that she had no way of contacting her

parents. She was able to steal her phone back briefly and contacted her parents, who alerted

the police. Hamilton and A.C. stopped at a motel in Suffolk, Virginia, where he sexually

assaulted her a third time and photographed the two of them together in bed. Defendant

forced A.C. into the shower with him, at which point the police knocked on the door. He

threatened to kill A.C. if she responded to the police, but the police were able to retrieve

her from the hotel room.

       The officers took A.C. to a medical facility in Virginia for a rape kit, which

positively identified Hamilton’s DNA in the sample collected. While the officers were at

the medical center, Hamilton’s cell phone pinged at A.C.’s address in West Virginia.

Defendant was then arrested in Berkeley County, West Virginia. Despite a protective order

prohibiting Hamilton’s contact with A.C., he later tried to get a message to her through a

friend of hers on social media.

       Hamilton was indicted on one count of possession of child pornography in the

Northern District of West Virginia on January 23, 2019. On July 24, he pled guilty to that

charge. He was later sentenced to ten years of imprisonment and a lifetime of supervised

release with the standard conditions of supervision, as well as twenty-five special

conditions. He objected to the following conditions as being overbroad and not sufficiently

related to his conduct: (7) “You must not work in any type of employment without the prior

approval of the probation officer;” (11) “You must not access the Internet except for

reasons approved in advance by the probation officer;” and (12) “You must not go to, or

remain at, any place where you know children under the age of 18 are likely to be, including

                                             3
parks, schools, playgrounds, ball fields, childcare facilities, movies, and arcades.” J.A.

104. The district court overruled his objections and Hamilton timely appealed.

                                             II.

                                             A.

       As part of an overhaul of the federal criminal code in the 1980s, Congress abolished

parole for federal prisoners and replaced it with a system of supervised release. See

Sentencing Reform Act of 1984, Pub. L. No. 98-473, 98 Stat. 1987, 1999–2000, 2027.

Unlike parole, supervised released is imposed by district courts for a particular term at

sentencing and “does not replace a portion of the sentence of imprisonment.” U.S.S.G. §

7A2(b) (2018).

       District judges exercise significant discretion in setting the length and conditions of

supervised release within parameters set by both federal statutes and the Sentencing

Guidelines. First and foremost, 18 U.S.C. § 3583 sets out the general authority for district

courts to impose a term of supervised release with the maximum length dictated by the

felony class. The statute provides an exception to these maximums for crimes under §

2252A that requires a minimum of five years and allows up to a lifetime of supervised

release. Id. § 3583(k). When setting the duration and terms of supervised release, district

courts must take into account factors similar to those that guide their discretion in imposing

a term of imprisonment. Id. § 3583(c). These factors include

       (1) “the nature and circumstances of the offense and the history and characteristics
       of the defendant,”
       (2) “adequate deterrence to criminal conduct,”
       (3) “protect[ion of] the public from further crimes of the defendant,”
       (4) effective education, training, and treatment for the defendant,

                                              4
       (5) “the applicable guidelines or policy statements issued by the Sentencing
       Commission,”
       (6) “the need to avoid unwarranted sentence disparities among defendants with
       similar records,” and
       (7) “the need to provide restitution to any victims.” Id. § 3553(a).

In addition to a set of mandatory conditions, the district court may order a “further

condition of supervised release, to the extent such [a] condition . . . is reasonably related to

the” aforementioned factors, “involves no greater deprivation of liberty than is reasonably

necessary for the purposes set forth” above, and “is consistent with any pertinent policy

statements issued by the Sentencing Commission.” Id. § 3583(d). Section 3583 also

provides for the modification, termination, extension, and revocation of supervised release

by the district court. See id. § 3583(e).

       Second, the Sentencing Guidelines supplement the statutory provision with

additional guidance for the imposition of supervised release. For example, they include a

policy statement that “the statutory maximum term of supervised release is recommended”

for those convicted of sex offenses. U.S.S.G. § 5D1.2 (2018). The Guidelines provide

further detail and expand upon the mandatory conditions of supervised release provided by

statute. See id. § 5D1.3(c). They also similarly explain the special conditions that are

recommended for particular cases, such as when the defendant has dependents, debt

obligations, substance abuse problems, mental health difficulties, or, as relevant to this

case, sex offense convictions. See id. § 5D1.3(d). For sex offenders, the Guidelines

recommend requiring participation in a treatment program, limiting computer use, and

requiring consent to random, warrantless searches of person and property. See id. §

5D1.3(d)(7).

                                               5
       Taking these two sources together reveals a system that vests substantial discretion

in the district court for determining the length and conditions of supervision.          The

defendant’s assigned probation officer also has discretion and plays a significant role in the

day-to-day management of supervised release. For example, the probation officer provides

the defendant with instructions on reporting, provides authorization as to appropriate living

situations, determines whether the defendant can leave the judicial district in which he

resides, and visits and inspects the defendant’s home for contraband items. See id. §

5D1.3(c), (d)(7)(C). The probation officer is required to report certain violations of

supervised release to the court but has discretion not to report minor violations when there

is no pattern of non-adherence and the violation does “not present an undue risk to an

individual or the public.” Id. § 7B1.2; see also 8E Guide to Judiciary Policy and

Procedures, Supervision of Federal Offenders § 620.40 (2010) (outlining different possible

probation officer responses to supervised release violations). Thus, the district court and

the probation officer work together with substantial statutory and Guidelines discretion in

the crafting and management of supervised release.

                                             B.

       This system of supervised release serves several purposes as demonstrated by the

selected sentencing factors that § 3583 mandates courts consider when setting the term and

conditions of supervised release. See 18 U.S.C. § 3583(c) (referencing some, but not all,

of the sentencing factors in 18 U.S.C. § 3553). Key among these are protection of the

public, see id. § 3553(a)(2)(C), and rehabilitation of the defendant, see id. § 3553(a)(2)(D).

In order to meet both of those purposes, supervised release represents a bridge or

                                              6
transitional period from the restrictions of full-scale incarceration to the complete absence

of restrictions that comes from outright release. See S. Rep. No. 98-225, at 124 (1983),

reprinted in 1984 U.S.C.C.A.N. 3182, 3307 (“[T]he primary goal of such a term is to ease

the defendant’s transition into the community . . . or to provide rehabilitation.”). The goals

of protecting the public and rehabilitating the defendant need not be at cross-purposes—

the public is better protected when the defendant is rehabilitated and success is more likely

without a sudden shift from the completely structured life of incarceration to a completely

unstructured one outside the prison walls. See, e.g., Johnson v. United States, 529 U.S.

694, 708–09 (2000) (“The congressional policy in providing for a term of supervised

release after incarceration is to improve the odds of a successful transition from the prison

to liberty.”); Note, Parole: A Critique of Its Legal Foundations and Conditions, 38 N.Y.U.

L. Rev. 702, 702 (1963) (noting, in the parole context, “the legislative conviction that it is

more desirable to return the offender to freedom through a period of controlled liberty than

abruptly to return him to complete freedom at the termination of his prison sentence”). The

statute acknowledges the possibility of some tension in supervised release between

protecting the public and assisting the defendant in getting back on his feet. Congress

provided district courts with guidance for resolving that tension—the conditions should

“involve[] no greater deprivation of liberty than is reasonably necessary for the purposes,”

such as public protection, of supervised release. 18 U.S.C. § 3583(d)(2).

       In addition to these statutory purposes, supervised release also represents an act of

faith that conditions less than full-scale incarceration will reduce recidivism and repetition

of the misconduct that landed the defendant in jail in the first place. See, e.g., United States

                                               7
v. Siegel, 753 F.3d 705, 708–09 (7th Cir. 2014) (discussing the role of supervised release

in reducing recidivism); United States v. Rivera, 192 F.3d 81, 87–88 (2d Cir. 1999)

(recognizing the relationship between the term of imprisonment and the term of supervised

release in preventing recidivism). But this faith must not be blind. Rather, it must be

backed up with meaningful restrictions and reporting requirements or else judges,

Congress, and the public will lose confidence in the system’s ability both to deter and

rehabilitate. After all, it was such a loss in confidence that led to the elimination of parole.

See generally Fiona Doherty, Indeterminate Sentencing Returns: The Invention of

Supervised Release, 88 N.Y.U. L. Rev. 958, 991–97 (2013) (discussing “a deep mistrust

of the system” due to its arbitrariness, its “vagueness and uncertainty,” and questions as to

its efficacy in rehabilitation as reasons for federal parole’s ultimate demise, id. at 992). To

avoid a repeat, supervised release must be seen to actually, not just theoretically, work.

                                              III.

       In this appeal, Hamilton challenges three special conditions of supervised release:

the employment restriction, the Internet restriction, and the location restriction. We address

them seriatim.

       We review the imposition of special conditions of supervised release “for abuse of

discretion, recognizing that district courts have ‘broad latitude’ in this space.” United

States v. Van Donk, 961 F.3d 314, 321 (4th Cir. 2020) (quoting United States v. Dotson,

324 F.3d 256, 260 (4th Cir. 2003)). As noted in the previous section, discretion is baked

into this system at two levels. First, the district judge has substantial discretion in setting



                                               8
the terms and conditions of release. Second, the probation officer has significant discretion

in applying and monitoring the terms and conditions set by the court.

                                                A.

       The employment restriction states that Hamilton “must not work in any type of

employment without the prior approval of the probation officer.” J.A. 104. Defendant

argues that this “condition is not reasonably related to the facts of the case, and . . . is overly

broad in its scope.” Appellant Brief at 8–9. We agree that this condition was overbroad

and lacked a sufficient nexus to the nature and circumstances of the offense.

       Although the statutory grant of authority to district courts does not limit the kinds

of special conditions they may impose, it does require that any such condition be

“reasonably related to,” inter alia, “the nature and circumstances of the offense and the

history and characteristics of the defendant.” 18 U.S.C. §§ 3553(a)(1), 3583(d)(1); see also

U.S.S.G. § 5D1.3(b) (2018). Furthermore, the condition must “involve[] no greater

deprivation of liberty than is reasonably necessary” to effectuate the statutory purposes. 18

U.S.C. § 3583(d)(2); see also U.S.S.G. § 5D1.3(b). The Guidelines, moreover, provide

greater specificity for the imposition of occupational restrictions. Sentencing “court[s]

may impose a condition . . . prohibiting the defendant from engaging in a specified

occupation, business, or profession, or limiting the terms on which the defendant may do

so, only if [they] determine that: (1) a reasonably direct relationship existed between the

defendant’s occupation, business, or profession and the conduct relevant to the offense of

conviction; and (2) imposition of such a restriction is reasonably necessary to protect the

public because there is reason to believe that, absent such restriction, the defendant will

                                                9
continue to engage in unlawful conduct similar to that for which the defendant was

convicted.” U.S.S.G. § 5F1.5(a). The Guidelines further stipulate that if the court imposes

such an occupational restriction, it “shall impose the condition for the minimum time and

to the minimum extent necessary to protect the public.” Id. § 1.5(b). As the Seventh Circuit

explained, “an occupation restriction requires a nexus between the underlying offense of

conviction and the occupational ban.” United States v. Farmer, 755 F.3d 849, 855 (7th

Cir. 2014).

       To ensure comportment with the statutory requirements, “[a] sentencing court must

provide an individualized explanation for why any special conditions it imposes are

appropriate in light of the § 3583(d) factors.” United States v. Van Donk, 961 F.3d 314,

322 (4th Cir. 2020).      The district court explained that the concern animating the

employment condition was Hamilton’s “ability to come into contact with children that he

can prey upon” and noted that “there’s a multitude of ways and different types of

employment that he can come into contact with potential victims.” J.A. 49. The court’s

rationale for the condition was that it was “reasonable and necessary to protect the public,”

that there were too many problematic occupations for her to name them with specificity,

and that defendant’s “actions . . . involved deception,” which made him “exactly the type

of defendant who needs some hard, firm rules.” J.A. 49–52.

       Some restriction on employment may indeed be in order, but the all-encompassing

restriction here lacks an appropriate nexus to “the nature and circumstances of the offense.”

18 U.S.C. § 3553(a)(1). And the district court did not explain how, under the Guidelines,

there was “a reasonably direct relationship . . . between the defendant’s occupation . . . and

                                             10
the conduct relevant to the offense.” U.S.S.G. § 5F1.5(a). The employment restriction was

not limited, for example, to jobs that involve regular or private contact with minors, or to

occupations that would provide Hamilton ready opportunity to ply his proclivities for child

sexual abuse. Like the self-employment ban the Seventh Circuit confronted in Farmer,

there is not a “‘reasonably direct relationship’ between” defendant’s “conduct relevant to

the offense of conviction” and “the occupation being restricted.” 755 F.3d at 856 (quoting

U.S.S.G. § 5F1.5(a)). There must be some tailoring of the condition to the circumstances

of the case.

       The overbreadth and vagueness of the condition leads to a second problem: the

probation officer has completely unguided discretion. Unlike an employment condition

that prohibits certain types of employment or jobs that involve interacting with certain

groups of people, this condition provides Hamilton’s probation officer with no bounds on

how to exercise his discretion. This lack of “a more definitive standard to guide the

probation officer’s discretion” gives the officer “an unfettered power of interpretation” that

effectively “delegat[es] . . . ‘basic policy matters . . . for resolution on an ad hoc and

subjective basis’” without providing meaningful guidance to defendant as to the kinds of

employment he may accept upon his release. United States v. Loy, 237 F.3d 251, 266 (3d

Cir. 2001) (quoting Grayned v. City of Rockford, 408 U.S. 104, 109 (1972)).

       This is not to deny probation officers a significant measure of discretion. We

recognize the difficulty of writing restrictions that protect the public without turning the

conditions sheet into a prolix code of Hammurabian proportions. The “conditions . . . need

not ‘describe every possible permutation, or spell out every last, self-evident detail’” but

                                             11
can vest some interpretive role in the officer. Van Donk, 961 F.3d at 325 (quoting United

States v. Johnson, 446 F.3d 272, 280 (2d Cir. 2006)). There simply need to be some general

parameters set on that discretion related to the record in this case.

       Nothing in our decision prohibits the imposition of some special condition on

Hamilton’s employment prospects.        But instructing the probation officer to approve

employment opportunities that pose minimal risk of problematic contact with children

would seem to assist rather than impair the Guidelines’ rehabilitative goals. Withal, we do

not think it advisable to attempt to devise a term and condition of supervised release from

this altitude. The most appropriate course of action is to vacate this condition and remand

with directions to the district court—which has a far better view of the whole record in this

case—to craft more precisely an employment restriction that bears a nexus to the

defendant’s particular misconduct without jeopardizing the salient goal of safeguarding

children’s safety.

                                              B.

       We turn next to Hamilton’s challenge to the Internet condition. The eleventh special

condition prohibits defendant from “access[ing] the Internet except for reasons approved

in advance by the probation officer.” J.A. 104. He “argues that this special condition is

impermissibly overly broad” because his supervised release “will last his entire lifetime.”

Appellant Brief at 11. We reject this challenge.

       Around the country, courts have confronted Internet restrictions similar to this one

and some have found them to be too stringent. See, e.g., United States v. Perazza-Mercado,

553 F.3d 65, 73–74 (1st Cir. 2009) (vacating a categorical residential Internet ban); United

                                              12
States v. Voelker, 489 F.3d 139, 144 (3d Cir. 2007) (vacating total computer and Internet

ban); United States v. Holm, 326 F.3d 872, 877–78 (7th Cir. 2003) (vacating ban on

possession “or use of computers with Internet capability”). This court too has confronted

the issue and found that condition to be unwarranted. See United States v. Ellis, --- F.3d -

---, 2021 WL 68064 (4th Cir. Jan. 8, 2021). As both Ellis and our sister circuits have

recognized, the Internet is crucial in findings jobs, paying bills, and navigating life in this

digital age. See, e.g., United States v. LaCoste, 821 F.3d 1187, 1191 (9th Cir. 2016) (“Use

of the Internet is vital for a wide range of routine activities in today's world . . . .”). We are

conscious of the fact that this kind of condition is a very significant impediment on a

person, and we by no means think that it is appropriate in every case. See, e.g., Ellis, 2021

WL 68064, at *6 (vacating total Internet ban after finding no “evidence linking

[defendant’s] offense or criminal history to unlawful use of the internet”). However, the

particular facts and circumstances of this case set it apart from those overly broad bans,

and the district court justified it on those very facts.

       This condition clearly meets the statutory requirements of § 3583(d), as there is both

a connection to “the nature and circumstances of the offense and the history and

characteristics of the defendant” and a need “to protect the public from further crimes of

the defendant.” 18 U.S.C. § 3553(a)(1), (2)(C). As Chief Judge Groh explained when

imposing the condition, “the internet was the mechanism by which the defendant

committed this crime.” J.A. 55. The Internet was “how he found the victim in this case”

and the Internet was how he “contacted her after [the kidnapping] when she was in

treatment.” J.A. 53–54.

                                               13
       There are two key threads running through the cases vacating a total Internet ban,

which distinguish Hamilton’s situation from those cases. First, in many cases, there is

simply “no evidence of online criminality at all.” Ellis, 2021 WL 68064, at *6 n.8; see

also, e.g., Perazza-Mercado, 553 F.3d at 69 (vacating the ban “where the defendant ha[d]

no history of impermissible internet use”); United States v. Eaglin, 913 F.3d 88, 97 (2d Cir.

2019) (finding that the Internet had nothing to do with the defendant’s “offense of failing

to register as a sex offender”). Hamilton’s offense is far afield from these circumstances.

There is no dispute that defendant used the Internet to find his victim, communicate with

her for months, and coerce her into creating and sending him a torrent of sexually explicit

images.

       For cases in which there is Internet criminality, the second thread distinguishes

between “non-contact child pornography activity, or similar conduct, on the internet”—in

which a total ban sweeps too broadly, Ellis, 2021 WL 68064, at *8—and cases in which

there is contact with a minor, such as this one. Compare Holm, 326 F.3d at 878 (vacating

total Internet ban after child pornography conviction because there was not “at least some

evidence of the defendant’s own outbound use of the Internet to initiate and facilitate

victimization of children”); United States v. Sofsky, 287 F.3d 122, 126–27 (2d Cir. 2002)

(vacating total Internet ban where defendant had received child pornography over the

Internet); United States v. Wiedower, 634 F.3d 490, 495 (8th Cir. 2011) (vacating total

Internet ban where defendant had sought out and received child pornography over the

Internet); with United States v. Paul, 274 F.3d 155, 168 (5th Cir. 2001) (upholding total

Internet ban where defendant not only possessed child pornography, but also advised others

                                             14
“how to ‘scout’ single, dysfunctional parents and gain access to their children”); United

States v. Crandon, 173 F.3d 122, 125, 127–28 (3d Cir. 1999) (upholding total Internet ban

where defendant used Internet “to develop an illegal sexual relationship with a young girl

over a period of several months” that led to statutory rape of the victim, id. at 127). Again,

there is no dispute that Hamilton had sexual contact with an underaged girl, which led not

only to the creation of some of the pornographic material underlying his charge, but

eventually to his repeated raping and kidnapping his victim. Without defendant’s access

to the Internet, none of this tragic sequence would have transpired.

       The First Circuit has articulated three factors with which to analyze broad

restrictions on Internet access: “(1) the defendant used the internet in the underlying

offense; (2) the defendant had a history of improperly using the internet to engage in illegal

conduct; or (3) particular and identifiable characteristics of the defendant suggested that

such a restriction was warranted.” Perazza-Mercado, 553 F.3d at 70. All three factors

suggest the Internet restriction was justified in this case. There is no question that

defendant used the Internet to commit this offense. As the government discussed at

sentencing, Hamilton also has “a history of enticing minors to send him sexually explicit

pictures” and “a history of violence towards girls.” J.A. 79. Finally, defendant has the

“particular and identifiable characteristic[]” of defying restrictions placed upon him. In

this very case, Hamilton used social media to have one of A.C.’s friends send her a message

on his behalf in defiance of a protective order that prohibited his contact with her of any

kind. J.A. 82. The defendant’s history of willful disobedience of court orders suggests

that a more narrowly tailored ban is not sufficient to meet the statutory goal of “protect[ing]

                                              15
the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C). And that is

precisely what Chief Judge Groh found when she rejected defendant’s objection. See J.A.

55. The special condition is necessary to prevent this kind of misconduct from ever

happening again.

       Hamilton protests that the Internet restriction is for life, and we note that the

statutory scheme is not without some flexibility. Section 3583 allows for the modification

of supervised release if “such action is warranted by the conduct of the defendant released

and the interest of justice.” 18 U.S.C. § 3583(e)(1). If Hamilton goes in for treatment, has

a period of good behavior, and makes demonstrable progress over a sustained period of

time, perhaps the court (or probation officer, whose advance approval for Internet usage is

presently required) might allow some Internet usage with the installation of a monitoring

device. But that is all in the speculative and contingent future, and we do not presume to

suggest how or when or whether the condition should be modified or what changes must

come to pass before such a modification is considered.

       We thus reject Hamilton’s challenge to the Internet restriction.

                                            C.

       Finally, we consider the restriction on defendant’s movement. The twelfth special

condition of supervision prohibits Hamilton from “go[ing] to, or remain[ing] at, any place

where [he] know[s] children under the age of 18 are likely to be, including parks, schools,

playgrounds, ball fields, childcare facilities, movies, and arcades.” J.A. 104. Defendant

argues that this condition is “overly broad and impermissibly vague.” Appellant Brief at

13. We disagree.

                                            16
       The district court rejected Hamilton’s objection to this restriction because it was

“absolutely necessary to protect the public against this defendant.” J.A. 57–58. Chief

Judge Groh explained that the list of places, the probation officer, and common sense could

provide guidance as to whether a given location was somewhere defendant was allowed to

be. See J.A. 58.

       Given the statutory factors and defendant’s conduct, this condition is not overbroad.

It is not a restriction “greater than necessary . . . to protect the public from further crimes

of the defendant” given “the nature and circumstances of the offense and the history and

characteristics of the defendant.” 18 U.S.C. § 3553(a). As noted before the district court,

Hamilton “has a history of enticing minors” and his cell phone pinged at the victim’s

address after the police had rescued her from him. J.A. 21, 79. This suggests Hamilton’s

inability to stay away from places that he ought not be. Thus, a broad term is necessary to

protect the public.

       As our sister circuits have found, this kind of restriction is also not too vague. See,

e.g., United States v. MacMillen, 544 F.3d 71, 75–76 (2d Cir. 2008); United States v.

Crume, 422 F.3d 728, 733–34 (8th Cir. 2005); United States v. Taylor, 338 F.3d 1280,

1286 (11th Cir. 2003); Paul, 274 F.3d at 165–67. “A condition of supervised release is

unconstitutionally vague if it doesn’t give a probationer ‘fair notice of the conduct that it

punishes’ or is ‘so standardless that it invites arbitrary enforcement.’” Van Donk, 961 F.3d

at 323–24 (quoting Johnson v. United States, 135 S. Ct. 2551, 2556 (2015)). As the Fifth

Circuit noted in Paul, “courts must inevitably use categorical terms to frame the contours

of supervised release conditions” and those “terms can provide adequate notice of

                                              17
prohibited conduct when there is a commonsense understanding of what activities the

categories encompass.” Paul, 274 F.3d at 167. The movement restriction here provides

examples of prohibited places, and defendant can use common sense and consult his

probation officer if there is any doubt as to a particular location. See Van Donk, 961 F.3d

at 324 (“Vagueness issues are mitigated where the regulated party has ‘the ability to clarify

the meaning of the regulation by [his] own inquiry.’” (quoting Vill. of Hoffman Estates v.

Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498 (1982))). And there is no concern of

inadvertent violation because the term covers only places he “know[s]” children “are likely

to be.” See MacMillen, 544 F.3d at 76. The knowledge requirement alleviates the fair

notice concern inherent in vagueness challenges. Van Donk, 961 F.3d at 325 (“A scienter

requirement like this mitigates vagueness concerns.”); see also United States v. Burroughs,

613 F.3d 233, 246 (D.C. Cir. 2010) (noting that an associational restriction does not cover

“inadvertent or chance contact,” rendering it unobjectionable).

       In sum, we uphold this condition of supervised release as it is neither overly broad

nor vague.

                                            IV.

       For the foregoing reasons, we affirm the judgment of the district court as to the

Internet restriction and the movement restriction and vacate it as to the employment

restriction and remand for further proceedings consistent with this opinion.

                                                            AFFIRMED IN PART AND
                                                   VACATED AND REMANDED IN PART




                                             18